DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Michael Gnibus (Reg. No. 38,162) on 09/10/21.
3.	The application has been amended as follows: 
	Claim 28, line 8, --for electrical connection with the power supply when the shelf is mounted in the rack assembly-- have been inserted after “outer casing”.
Claim 38, line 10, --for electrical connection with the power supply when the shelf is mounted in the rack assembly-- have been inserted after “outer casing”.

Allowable Subject Matter
4.	Claims 28-51 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
The claims are allowable over the prior art for at least the reason that the prior art fails to teach or suggest the body is moveable relative to the outer casing between the first position in which the coupling mechanism is extended beyond the outer casing for electrical connection with the power supply when the shelf is mounted in the rack assembly and the second position in which the coupling mechanism is positioned entirely within the outer casing, as set forth in the claimed combination.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/10/21.